Title: To Benjamin Franklin from Reculès de Basmarein & Raimbaux, 18 November 1777
From: Reculès de Basmarein & Raimbaux
To: Franklin, Benjamin


Monsieur
Bordeaux Le 18. 9bre. 1777.
La grande etenduë de nos opérations avec le continent, lie d’une maniére si intime nôtre sort au sien, que nous avons adopté le parti suivant pour nous procurer des nouvelles avec une certaine exactitude.
Nous faisons construire plusieurs paquebots dont l’objet sera de porter et de rapporter nos dépêches. La petitesse de leur volume, et la Bonté de leur marche les rendront plus difficiles a être arrettés. Comme nous donnons ordre à nos capitaines d’offrir leur service au congrès, s’il juge à propos de leur confier des paquets, ce qu’il pourra faire en toutte sureté, nous vous prévenons, Monsieur, que nous sommes egalement disposés à nous charger de tout ce que vous jugerez à propos de nous remêttre. Nôtre prémier paquebot sera au Bas de la riviére le dix du mois prochain, il sera suivi de trois où quatre autres qui partiront succéssivement à quatre semaines de distence, de maniére que nous pourrons espérer des réponses presque tous les mois.
Si vous croyez, Monsieur, que cette offre vous soit de quelque utilité, nous serons exacts à vous prévenir quinze jours à l’avence du moment où le paquebot sera prêt à s’expedier.
Le captaine d’un de nos navires nous ecrit de Miquelon en datte du 14. 8bre. qu’il venoit d’arriver un Brique américain passé en douze jours qui confirme la déffaitte du general Bourgogne, l’incendie de ses Batteaux sur le lac champlain, et qui ajoûte que vos troupes après avoir d’abord perdû huit cent hommes près de philadelphie, avoit mis en déroutte l’armée Royaliste. Nous vous faisons part de ce détail, Monsieur, sans vous Le garantir, vous citant nôtre unique authorité. Nous désirons qu’il se réalise, ainsi que ce qui peut arriver d’heureux à l’amérique; Rien n’egale nôtre attachement pour Elle, et pour vôtre personne en particulier. Nous avons l’honneur d’être avec le plus profond respect Monsieur Vos très humbles et très obeissents Serviteurs
Recules de Basmarein et Raimbaux
  
Notation: Reculez de Basmarin Raimbeaux Bordeaux 18. Nbre. 1777.
